DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 14 and 22 are allowed because the prior art of record fails to teach or suggest alone or in combination track a count of one or more types of command amongst the received commands and/or clock signal following receipt of the authentication command, wherein the count is tracked by incrementing the count each time one of the received commands matches a targeted command, as required by independent claim 1, in combination with the other claim limitations (emphasis added).  The prior art of record teaches tracking a count of commands by incrementing a counter, but does not teach incrementing the counter each time one of the received commands matches a target command, as required by independent claim 1.


Claims 15 – 20 are allowed because of the same reasons set forth in the previous office action.

Claim 21 is allowed because the prior art of record fails to teach or suggest alone or in combination tracking a count of one or more types of commands amongst the received commands by incrementing the count each time one of the received commands matches a targeted command, as required by independent claim 21, in combination with the other claim limitations (emphasis added).  The prior art of record teaches tracking a count of commands by incrementing a counter, but does not teach incrementing the counter each time one of the received commands matches a target command, as required by independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181       

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181